ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-050, concluding that JEROME T. WILLIAMS of PASSAIC, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of six months for failing to maintain the attorney records required by Rule 1:21-6 and for failing to file income tax returns, conduct in violation of RPC 1.15(d), RPC 8.4(b), and RPC 8.4(c);
And the Court having determined from its review of the record that a term of suspension is not required under the circumstances in this ease, including the facts that respondent owed no additional taxes and incurred no penalties;
And good cause appearing;
It is ORDERED that JEROME T. WILLIAMS is hereby reprimanded; and-it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative, costs incurred in the prosecution of this matter.